EXHIBIT 10.2
Pet DRx Corporation 2009 Non-Employee Director Compensation Program
The Board of Directors (the “Board”) of Pet DRx Corporation (the “Company”)
adopted the Company’s 2009 Non-Employee Director Compensation Program (the
“Director Program”) upon the recommendation of the Compensation Committee of the
Board. Under the Director Program, the Company will compensate members of the
Board who are not employees of the Company or its subsidiaries for their service
on the Board and its committees as follows. Each non-employee director will
receive a grant of an option to purchase 65,000 shares of Company common stock
upon his or her appointment to the Board, which will generally vest on the
one-year anniversary of the date of grant. On an annual basis, each non-employee
director will receive a grant of an option to purchase 24,000 shares of Company
common stock, which will be vested upon grant. Additionally, on an annual basis,
the Chairs of the Audit Committee, the Compensation Committee and the Nominating
and Corporate Governance Committee will each receive an option to purchase
15,000 shares. These options will be vested upon grant. All options granted will
have a term of ten years, subject to earlier termination upon a director’s
termination of service with the Company. Non-employee directors will also be
entitled to be reimbursed for expenses incurred in connection with Board and
committee meetings. No other compensation will be paid or provided to the
Company’s non-employee directors.

 